DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-12, in the reply filed on 05/19/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2008/0079029).
Regarding claim 1, Williams discloses, in FIG. 3B and in related text, a variable resistance memory device comprising: 
a first electrode (102); a second electrode (104) arranged in a vertical direction from the first electrode; and 
a memory cell (308, 310) disposed between the first electrode and the second electrode, the memory cell having a varying resistance according to a distribution density of oxygen vacancies in the memory cell, 
wherein the memory cell includes an oxide layer having a first oxygen deficient region (entire 308) extending in the vertical direction between the second electrode and the first electrode, and 
wherein the distribution density of oxygen vacancies in the memory cell is disposed in the first oxygen deficient region (see Williams, [0049]-[0054]).
Regarding claim 11, Williams disclose a barrier layer (106a) formed between any one of the first electrode (102) and the second electrode and the memory cell (308, 310) (see Williams, FIG. 3B, [0049]).
Regarding claim 12, Williams discloses wherein the first electrode (102) and the second electrode (104) extend in directions that intersecting each other and that form a plane perpendicular to the vertical direction (see Williams, FIG. 3B, [0034]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2014/0301127).
Regarding claim 1, Kim discloses, in FIGS. 7A-7B and in related text, a variable resistance memory device comprising: 
a first electrode (210A); a second electrode (240A) arranged in a vertical direction from the first electrode; and 
a memory cell (250, 220A, 230A) disposed between the first electrode and the second electrode, the memory cell having a varying resistance according to a distribution density of oxygen vacancies (C) in the memory cell, 
wherein the memory cell includes an oxide layer having a first oxygen deficient region (220A, 230A) extending in the vertical direction between the second electrode and the first electrode, and 
wherein the distribution density of oxygen vacancies in the memory cell is disposed in the first oxygen deficient region (see Kim, [0009]-[0010], [0046], [0048], [0053]-[0054]).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayuzumi (US 2020/0006431).
Regarding claim 1, Mayuzumi discloses, in FIG. 10C and in related text, a variable resistance memory device comprising: 
a first electrode (12); a second electrode (222, 224) arranged in a vertical direction from the first electrode; and 
a memory cell (16) disposed between the first electrode and the second electrode, the memory cell having a varying resistance according to a distribution density of oxygen vacancies in the memory cell, 
wherein the memory cell includes an oxide layer (16) having a first oxygen deficient region (entire 16) extending in the vertical direction between the second electrode and the first electrode, and 
wherein the distribution density of oxygen vacancies in the memory cell is disposed in the first oxygen deficient region (see Mayuzumi, [0078], [0089]-[0091], [0111], [0119]).
Regarding claim 2, Mayuzumi discloses a core insulating layer (152, 154) disposed between the first electrode (12) and the second electrode (222, 224), wherein the oxide layer (16) surrounds a sidewall of the core insulating layer (see Mayuzumi, FIG. 10C, [0112]).

Allowable Subject Matter
Claims 3-10 are objected. Claim 3 and claim 8 are respectively objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach “wherein the oxide layer further includes: a first region surrounding the first oxygen deficient region; and a second region disposed between the core insulating layer and the first oxygen deficient region” in combination with other limitations as recited in claim 3.
The prior art of records, individually or in combination, do not disclose nor teach “wherein the oxide layer further includes: a second oxygen deficient region disposed between the first oxygen deficient region and the core insulating layer; a first region surrounding the first oxygen deficient region; a second region between the first oxygen deficient region and the second oxygen deficient region; and a third region between the core insulating layer and the second oxygen deficient region” in combination with other limitations as recited in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811